Citation Nr: 1531567	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for skin disease, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to January 1985, and from January 2002 to August 2002, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required in this case.  With respect to the claim for the Veteran's right knee disability, the record demonstrates that he injured the knee in 1996 and was subsequently diagnosed with degenerative joint disease and ligament damage.  While it is clear that there is a current right knee disability, the evidence is insufficient concerning whether there is a nexus to service, or, alternatively, whether the right knee was aggravated by active service.  An addendum opinion is therefore required to determine the chronology and etiology of the right knee disability.  Moreover, although the Veteran claims to have been injured during "Army physical training," it is unclear whether the injury occurred during a period of active or inactive duty for training.  As such, the RO will be asked to make additional attempts to verify whether the right knee injury occurred in the line of duty.

With respect to the claim for hypertension, a May 2009 VA examination report shows that the Veteran had elevated blood pressure prior to his deployment in Kuwait, but did not receive a diagnosis of hypertension until January 2009.  However, the examiner did not provide an opinion as to the etiology of the Veteran's hypertension, nor did he comment as to whether the in-service blood pressure findings indicated an initial manifestation of hypertension.  Consequently, an addendum opinion is required to clarify these issues.

In addition, the Board finds that a medical opinion should be obtained as to whether certain of the Veteran's symptoms-specifically to include his sleep disorder (diagnosed as sleep apnea), facial skin disease, respiratory disorder, and gastrointestinal symptoms-are part of an overarching undiagnosed illness or medically unexplained chronic multisymptom illness.  The Board notes that Gulf War examinations were conducted in September 2012 and January 2013.  However, reports from these examinations are inadequate for the reasons discussed below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or opinion it must ensure that the examination or opinion is adequate).

With respect to the claims for gastrointestinal-related issues, the evidence shows that the Veteran reported gastrointestinal symptoms in April 2002, following his deployment to Kuwait.  Starting in February 2009, VA and private treatment records revealed a hiatal hernia and severe gastroesophageal reflux disease (GERD), with subsequent diagnoses of gastritis and ulcer.  However, VA has not obtained a persuasive medical opinion concerning the etiology of these symptoms, and particularly whether the Veteran had in-service manifestations that are linked to his current symptoms.

With respect to the claim for a respiratory disorder, the Board notes that the medical evidence is in conflict regarding the specific nature of the Veteran's disorder.  He has alleged that he was exposed to toxic fumes, sand storms, and asbestos while serving in Kuwait, and there is some private medical evidence vaguely linking his current symptomatology to asbestos exposure.  In addition, the Veteran has been diagnosed with obstructive lung defect and fibrosis, and he claims to have also been diagnosed with mesothelioma.  However, there is no evidence in the claims file which conclusively supports in-service asbestos exposure, and the September 2012 VA examination findings indicated that upon examination there was "no current objective evidence of a respiratory condition."  In light of this conflicting evidence, a clarifying opinion is necessary in order to reconcile these issues.

Likewise, an addendum opinion is required in order to clarify the meaning of previous examination findings with respect to the claim for skin disease.  Specifically, the September 2012 VA examination report and accompanying January 2013 findings establish a current skin disease, but are ambiguous regarding its etiology, including whether it is part of an overarching undiagnosed illness or medically unexplained chronic multisymptom illness.  The January 2013 opinion stated simply that "the Veteran displays (1) an undiagnosed illness," with no supporting rationale.  As the meaning of this sentence is unclear, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of active and inactive duty for training, specifically to include any such periods in 1996, when the Veteran reported injuring his right knee, by contacting the appropriate records repository.

2. Verify the likelihood of the Veteran's claimed exposure to asbestos while serving in Kuwait.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.

3. Following the above, forward the claims file to the examiner who completed the May 2009 examination report for an addendum opinion regarding the claim for a right knee disability.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary, then such should be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.  

Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right knee disability had its onset or is otherwise etiologically related to his period of active service, or to an injury incurred during a period of active duty for training or inactive duty for training as verified by the AOJ.

A complete rationale must accompany each opinion provided.

4. Forward the claims file to the examiner who completed the May 2009 examination report for an addendum opinion regarding the claim for hypertension.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary, then such should be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.  

Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hypertension had its onset or is otherwise etiologically related to his period of active service, specifically commenting on documented in-service manifestations of elevated blood pressure.

A complete rationale must accompany each opinion provided.

5. Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed gastrointestinal disorder and hiatal hernia.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.  

Following a review of the claims file and physical examination of the Veteran, the examiner is requested to provide a current gastrointestinal diagnosis and, for each diagnosis provided, an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to his period of active service, or to a period of active duty for training as verified by the AOJ.

A complete rationale must accompany each opinion provided.


6. Schedule the Veteran for a Gulf War examination to address the nature and etiology of his claimed symptoms of sleep difficulties, a skin condition and respiratory symptoms.  The examiner is requested to review all pertinent records associated with the claims file.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.  

After a reviewing the record and physically examining the Veteran, the examiner is requested to address the following:

a. For each claimed condition (sleep disorder, respiratory disorder and skin disease), identify and describe in detail any objective evidence of the Veteran's claimed symptomatology and offer an opinion as to whether such symptomatology is attributable to a clinical diagnosis.  If so, provide the current diagnosis.

b. For each diagnosis rendered above, is it at least as likely as not (probability of at least 50 percent) that such condition is etiologically related to the Veteran's period of active service or to a period of active duty for training as verified by the AOJ?

c. If a sleep disorder is diagnosed, also provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's sleep disorder is either caused by or aggravated by (chronically worsened beyond normal progression) his service-connected posttraumatic stress disorder.  In rendering this opinion, the examiner is informed that the phrase "not related to" is insufficient to address the question of aggravation.

A complete rationale must accompany each opinion provided.

6.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  The RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

